Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Danny Mansour on 12/15/2021.

Claims 24, 26, 27, 34, 36-38, 40, 41, 43-45 are allowable. The restriction requirement between groups 1-3 and the mask species, as set forth in the Office action mailed on 12/05/2019, has been reconsidered. The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
.

The application has been amended as follows: 
Replace claim 24 with:
24.  (Currently Amended) A breathing circuit adapted for delivering oxygen and/or anesthetic gases to a patient, the breathing circuit comprising:
a fresh gas line;
an exhalation collecting tube; and
a two chamber ventilation facemask, the two chamber ventilation facemask comprising:
a nasal chamber, the nasal chamber having a ventilation port, an end-tidal CO2 port, a nasal bridge region, side walls and a lip region, wherein the nasal chamber is configured to extend over a nose of the patient and seal against the nasal bridge region and the lip region of the patient with the nose of the patient positioned within the nasal chamber, and
an exhalation scoop integral with the nasal chamber and made of a flexible material;
wherein the exhalation scoop is moveable between a first position, in which the exhalation scoop is configured to overly an upper lip of the patient, and a second position, in which the exhalation scoop is configured to allow access to a mouth of the patient to perform a procedure; and
2 port is configured for scavenging gases, such that a gas adjacent to and overlying the upper lip of the patient can move to the end-tidal CO2 port when the exhalation scoop is in the first position and the second position.

Replace claim 34 with:
34. (Currently Amended) A method for delivering oxygen and/or anesthetic gases to a patient, comprising: 
providing a fresh gas line and an exhalation collecting line;
connecting the fresh gas line and the exhalation collecting line to a two chamber ventilation facemask, the two chamber ventilation facemask comprising a nasal chamber and an exhalation scoop integral with the nasal chamber and made of a flexible material, the nasal chamber having a ventilation port, an end-tidal CO2 port, a nasal bridge region, side walls, and a lip region such that the nasal chamber can extend over a nose of the patient and seal against the nasal bridge region and the lip region of the patient with the nose positioned within the nasal chamber; and
moving the exhalation scoop between a first position, in which the exhalation scoop is configured to overlie an upper lip of the patient, and a second position, in which the exhalation scoop is configured to allow access to a mouth of the patient to perform a procedure, wherein the end-tidal CO2 port is configured for scavenging gases, such that gas adjacent to the upper lip of the patient can move to the end-2 port when the exhalation scoop is in the first position and the second position.

Replace claim 38 with:
38. (Currently Amended) The method of claim 34, wherein the exhalation scoop forms an oral chamber. 

Replace claim 43 with:
43. (Currently Amended) The breathing circuit of claim 24, wherein the exhalation scoop forms an oral chamber. 

Replace claim 45 with:
45.  (Currently Amended) A breathing circuit adapted for delivering oxygen and/or anesthetic gases to a patient, the breathing circuit comprising:
a fresh gas line;
an exhalation collecting tube; and
a two chamber ventilation facemask, the two chamber ventilation facemask comprising an exhalation scoop and a nasal chamber, the nasal chamber having a ventilation port, an end-tidal CO2 port, a perimeter seal, and a nasal bridge seal, wherein the nasal chamber is configured to extend over a nose of the patient and seal against a nasal bridge region and a lip region of the patient with the nose of the patient positioned within the nasal chamber, wherein the exhalation scoop is integral with the nasal chamber and is made of a more flexible material, relative to the nasal chamber, wherein the exhalation scoop is movable between a first 2 port is configured for scavenging gases, such that gas adjacent to the upper lip of the patient can move to the end-tidal CO2 port when the exhalation scoop is in the first position and the second position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose the combination of limitations recited in the independent claims. Specifically the prior art fails to disclose the nasal chamber as claimed in combination with an integral and flexible exhalation scoop that moves between two positions, wherein the end-tidal CO2 port is configured for scavenging gases, such that gas adjacent to the upper lip of the patient can move to the end-tidal CO2 port when the exhalation scoop is in the first position and the second position.
The prior art of Grimes (US 4,231,363) discloses a unitary mask for overlying the patient’s nose and mouth. The prior art of Grimes fails to disclose an end-tidal CO2 port as required in the claims, nor does the prior art of Grimes disclose the nasal chamber sealing the lip region as required in the claims (see figure 3).
The prior art of Eckerbom (US 2016/0213281 A1) fails to disclose a nasal chamber that seals over the patient’s nose, nor an integral and flexible exhalation scoop that moves between two positions, wherein the end-tidal CO2 port is configured for scavenging gases, such that gas adjacent to the upper lip of the 2 port when the exhalation scoop is in the first position and the second position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/VICTORIA MURPHY/Primary Examiner, Art Unit 3785